Title: To George Washington from Major General Robert Howe, 6 November 1779
From: Howe, Robert
To: Washington, George


        
          Dear sir
          North Castle [N.Y.] 6th Novr 1779
        
        The taking of —— agent has been an ugly accident, and to liberate him without Exciting suspicion requires management he is fearful that the stale trick of letting him Escape will not answer, Especially as he is so lately out of the small Pox and is so very Weak that he can not well be suppos’d to be possessed of agility Enough to make a hasty retreat and the least doubtful circumstance would lose him the Enemies Confidence, and perhaps involve —— with him. He thinks he had better be detain’d until they send out and offer an Exchange for him, which he doubts not will soon happen. I have consulted —— as to going down with a Flag, he thinks no Errand I have propos’d will answer the purpose, and persists in going to Governor Clinton who has a pretext so plausible, (as he says) that it can not but Answer. he is Set out for that purpose, and is the more desirous of going down since his agent has been taken. I have sent Emissaries down to learn the Exact number and situation in that Quarter Your Excellency mention’d when last I saw you, and I flatter my self I shall receive A satisfactory acct. I came here the day before yesterday as I wrote you I should do, since I came some things have very necessarily detain’d me and will I believe until Tomorrow I need not I flatter my self assure you that nothing but circumstances of Duty have kept me, and that matters in this quarter requird my Presence or I should by no means have staid. I sent Colo. White down with a Party last night, the object was to get intelligence, and to take if possible a party of the Enemy which Information led us to think was practicable. I momentarily Expect to hear of him, Tho’ as when he left me I had no intention of staying, his dispatches may possibly go to my

Quarters, if so they will I doubt not be immediatly Transmitted to your Excellency should they contain any thing worthy of your Attention—I have just now heard that the Enemy were forraging in East:chester with a Tolerable Party. An Express is gone to inform White of it tho’ I doubt not he knows it. with the greatest Respect I am Dear Sir your Excellency’s most Obt Servt
        
          R. Howe
        
      